Citation Nr: 1204549	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2. Entitlement to a compensable disability rating for bilateral great toe ingrown toenails, postoperative.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1975. 

These matters were last before the Board of Veterans' Appeals  (Board) in August 2010, on appeal of a February 2005 rating decision of the Chicago, Illinois Regional Office (RO). The RO denied the claims and the Board remanded for additional development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that VA medical evidence remains outstanding, the issues must be remanded in compliance with the duty to assist.

In August 2010, the Board directed the RO/AMC to ascertain if the Veteran had received any VA or non-VA medical treatment that was not evidenced by the current record. The Board further directed the RO/AMC to obtain any such records and add them to the claims file.

The last VA treatment notes within the claims file were printed November 23, 2009. However, a May 2010 supplemental statement of the case (SSOC) states that the RO used CAPRI to review VA treatment records dated through May 19, 2010. Further, the Veteran wrote to VA in July 2010 to report additional VA treatment for the disabilities on appeal. The RO has not obtained the records cited by the Veteran. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Inquire if the Veteran has received any additional private medical treatment and provide him with the necessary authorizations for the release of any such records. Associate any available records with the claims file. If any identified records are unavailable, inform the Veteran and provide him an opportunity to submit any copies in his possession.

2. Obtain any VA treatment records generated after November 23, 2009. Associate all available VA treatment notes with the claims folder. 

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented.

4. Readjudicate the Veteran's claims, to include consideration of the applicability of any additional pertinent disability codes and/or staged ratings. If the claims are not granted in full, the Veteran (and any current representative, if applicable) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


